Citation Nr: 0210596	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to restoration of a 30 percent rating for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to April 
1992.  This case first came before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision rendered by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which a 30 percent rating for 
service-connected bronchial asthma was reduced to 10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  The veteran's service connected bronchial asthma is 
moderately disabling and requires daily inhalational or oral 
bronchodilator therapy, or inhalant anti-inflammatory 
medication.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for 
bronchial asthma are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.105(e), 3.344(a), Part 4, §§ 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that the 30 percent rating that had 
been in effect for bronchial asthma can be restored.  Such 
action was accomplished by means of the March 1996 and 
February 1997 rating decisions, and by the Statement of the 
Case and Supplemental Statements of the Case issued 
thereafter.  These documents, along with the Board's February 
2000 remand, informed the veteran of the relevant criteria, 
and evidence needed, by which an increased rating could be 
granted.  He was also notified of the information needed 
through letters from VA seeking additional evidence.  In 
particular, in February 2000, he was notified by the RO that 
the Board had returned his case to the RO, and that 
additional information was needed; he was advised that he was 
to furnish the names and addresses of all health care 
providers who have treated him for asthma since May 1996.  
See Quartucccio v. Principi, 16 Vet. 

App. 183 (2002).  Moreover, the Supplemental Statement of the 
Case furnished the veteran and his representative in November 
2001 sets forth the duty to assist requirements of the VCAA.  
In view of these actions by VA, the Board finds that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  The Board concludes that all 
pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
duties to notify and assist the appellant in this case.  

II.  Restoration of the 30 Percent Rating

Service connection for bronchial asthma was granted as of 
April 11, 1992, with a 30 percent rating assigned as of that 
date.  On June 1, 1996, this rating was reduced to 10 
percent.  The veteran indicated disagreement with that 
reduction, seeking restoration of the 30 percent rating.

The Board must first determine whether the due process 
requirements inherent in a reduction in rating were 
satisfied.  Under 38 C.F.R. § 3.105(e) (2001), which pertains 
to reductions in compensation evaluations, the beneficiary 
(the veteran) must be given 60 days for the presentation of 
additional evidence to show that compensation payment should 
not be reduced.  If additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective as of the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.


In the instant case, the RO notified the veteran in November 
1995 of the proposed reduction, advising him that he had 60 
days within which to submit additional evidence.  The RO 
implemented that reduction in March 1996, following 
expiration of the 60-day period.  At that time, the RO 
determined that the last day that the 30 percent rating would 
be in effect would be May 31, 1996, which is, in fact, the 
last day of the month in which a 60-day period from the date 
of notice (in this case, March 1, 1997) of the final rating 
action expired.  In brief, the requirements of 38 C.F.R. 
§ 3.105(e) were satisfied.

This does not mean, however, that these records demonstrate 
that sustained improvement was in fact shown such as to 
warrant the reduction in rating.  The severity of service-
connected disability is determined by a schedule of ratings 
of reductions in earning capacity from specific injuries or 
combination of injuries.  The ratings shall be based, as far 
as practicable, upon the average impairments of earning 
capacity resulting from such injuries in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Specific 
disability is evaluated, for VA rating purposes, by the 
application of rating criteria that are set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001).  

Prior to October 7, 1996, and during part of the period that 
is the subject of this appeal, bronchial asthma was rated at 
10 percent when mild with paroxysms of asthmatic type 
breathing occurring several times a year with no clinical 
findings between attacks.  A 30 percent rating contemplated 
moderate impairment, as manifested by rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  These criteria were revised as 
of October 7, 1996.  See 61 FR 46728, Sept. 5, 1996.  As of 
October 7, 1996, a 30 percent rating is appropriate when 
bronchial asthma is manifested by FEV-1 of 56-70 percent 
predicted, FEV-1/FVC of 56-70 percent, daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), wherein VA is to rate a disability under the 
criteria that are more 

favorable to the veteran in instances in which statute or 
regulation is revised during the pendency of an appeal.

The report of a VA examination conducted in September 1995 
(which provided in part a basis for the RO's reduction in 
rating) shows that the veteran cited a history of three-to-
four asthma attacks during the previous year, and the use of 
inhalants.  He indicated that he was on Proventil (a 
bronchodilator), Azmacort (a corticosteroid) and Intal, all 
by inhalation.  The report notes that he was "symptom free" 
between attacks if he took his medication.  On the other 
hand, in a June 1995 letter from a VA doctor, it was reported 
that he was having recurrent problems with the pulmonary 
condition and was having frequent exacerbations.  At a May 
1996 personal hearing, the veteran described his symptoms, 
and indicated that he was taking Proventil inhaler three 
times daily and Azmacort twice daily.  More recently, the 
report of an October 2001 VA medical record shows that the 
veteran's medical regimen included the use of Albuterol (an 
inhalant) four times daily as needed, Flunisolide (a 
corticosteroid) twice daily, and Triamcinolone (inhalant 
glucocorticosteroid) four times daily.  

The Board finds that this evidence demonstrates that 
sustained improvement was not shown under either criteria.  
The veteran, as of the date of the reduction in rating and 
throughout the course of this appeal, required the daily use 
of anti-inflammatory inhalant medication.  Under the criteria 
that were in effect as of October 7, 1996, such usage 
warrants assignment of a 30 percent rating.  Likewise, under 
the criteria that were in effect prior to that date, and 
which were in effect as of the date that the veteran's rating 
was reduced, there was a conflict in the record as to the 
frequency of attacks.  It is noted that the VA physician who 
treated the veteran reported frequent exacerbations which, 
although somewhat at odds with the history reported on the VA 
examination in September 1995, reflects continued moderate 
impairment.  The Board accordingly concludes that restoration 
of the veteran's 30 percent rating for bronchial asthma is 
appropriate.



ORDER

Restoration of a 30 percent rating for service-connected 
bronchial asthma is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

